UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: June 30, 2014 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN JUNE 30, 2014 MESSAGE TO SHAREHOLDERS… “This bull keeps snorting.And the internal strength, especially during the most recent pullback [early 2014], gives even more support to our case that this is an ‘extended bull market.’The primary driving force during this phase of a bull market is not fundamentals, but momentum…The good news is that a momentum phase is very conducive to achieving outsized gains…While this is still a bull market, this is not the time or the place for the unbridled, wholesale buying of stocks.” The Primary Trend Fund December 31, 2013 – Semiannual Report The high-octane stock market of 2013 was quickly greeted in January of this year with profit-taking.But this year’s low made in the first few days of February is a distant memory as this extended bull market continues to march ahead.New all-time highs are being recorded by the major blue-chip averages as we close out the end of June. In so doing, the past year’s performance in all baskets of stocks has been quite extraordinary.For the full year ended 6/30/14, the Nasdaq Composite led the hit parade with a total return of +31.27%.The S&P 500 Composite continued to excel with a total return of +24.61%.Of the major indices, the Dow Jones Industrial Average posted a less-generous +15.56% total return.For the same 12-month period ending 6/30/14, The Primary Trend Fund posted a total return of +18.36%, beating the Dow Jones Industrial Average but lagging the S&P 500. Strapped Consumer We’ve been harping about the lackluster economic recovery for the past couple of years.Despite the magnitude of the pain inflicted by the Great Recession (2007-09), our snapback in the U.S. has been disappointing – by some measures, the worst post-recession recovery since World War II.In fact, the first quarter gross domestic product (GDP) registered a –2.9%.Most pundits blamed it on the harsh winter.Our suspicion is that the consumer is still in rough shape and those consumer-driven sectors will be hard pressed to move the needle for the U.S. economy going forward.All of the above is a long-winded rationale for why the Fund has absolutely zero exposure to the Consumer Discretionary sector (S&P 500 weight 11.9%).We sold our remaining retail holdings (Kohl’s, Wal-Mart) and have no interest in housing and related durable goods at this point in the cycle either. Oil is the New Black Our investment thesis for loading up on energy stocks over the past two years is threefold:1) both oil and gas stocks were on the chopping block and traded at cheap valuations; 2) we believe that oil and natural gas exploration, especially due to fracking, is the new growth sector despite the disdain for and roadblocks to this industry coming from Congress and the Obama Administration; and 3) energy stocks are historically late-cycle outperformers in a bull market, and we believe we are in the late innings/extra innings of this bull’s game.The Primary Trend Fund currently has 20.1% of the portfolio invested in the stocks of oil and gas production and oilfield services companies.This is double the weight of the S&P 500’s 10.9%.We have trimmed our Schlumberger position strictly due to price appreciation, but consider this sector one of the leaders in this aging bull. The Fed Play Janet Yellen took over as Chair of the Federal Reserve in February and continues the easy money policy that former Chairman Ben Bernanke had implemented since the financial fallout in 2008.The good news is that short-term interest rates are at nearly 0%, and the tapering program will continue (although winding down) at least through the end of 2014.The bad news is that this easy money is not reigniting the economy but it will, in our estimation, ignite monetary inflation in the future. We continue to underweight financials in the portfolio (5.0% vs. 16.1% for the S&P 500) as we anticipate a ratcheting up in the yield curve (as such, bonds would be a bad bet as well).On the other hand, the Fund’s 8.7% investment in the materials sector (gold and silver mining stocks) is more than twice that of the S&P 500’s exposure to MESSAGE TO SHAREHOLDERS…(continued) this sector (3.5%).We believe that the specter of inflation due to the Fed’s open spigot to the tune of trillions of dollars, coupled with the geopolitical tinderbox creating a “black swan” event, makes the precious metals sector an attractive alternative in this late-stage bull market. A Jesse Livermore Market Famed investor Jesse Livermore once said, “You never grow poor taking profits.”We concur and have done that repeatedly over the past year.We have trimmed a number of positions as they’ve marched higher, but we have also sold entire positions (for various reasons) in Campbell Soup, Microsoft, Kohl’s Corp., Wal-Mart and DreamWorks Animation.The Fund currently has 24.8% invested in cash and short-term equivalents.In the long term, we intend to redeploy that cash into value-oriented equities.In the short term, it does act as a defensive cushion during this late-stage momentum phase of this bull market.Cash is never our objective…merely a by-product of our philosophy of selling dear and awaiting a low-risk, undervalued investment opportunity. One for the Record Books This bull market in stocks turned 5-years old this past March.Since World War II, the average bull market has lasted 4½ years and produced price gains of 141% (as measured by the S&P 500).The current cyclical bull so far has climbed 198% – nearly a three-bagger off the bear market lows.Therefore, based on historical precedence, this bull is not only long in the tooth in terms of time, but price as well. This market has made a few notable “record-breakers” along the way: 1. Thus far in 2014, the S&P 500 Index has registered 27 new all-time highs (ATHs), with the latest occurring on 7/25/14, when it closed at 1,987.98.The Dow Jones Transportation Average has also made 27 new ATHs this year; the Nasdaq Composite posted 19 new recovery highs; the Dow Jones Industrial Average hit 15 new ATHs; and the Russell 2000 Index has lagged with only 8 new ATHs (a warning crack in our minds). 2. At 1,023 days and counting, the S&P 500’s rally since 10/3/11 is the 5th-longest on record (since 1928) without an intervening 10% correction.This is the longest “pain-free” rally since the 1984-87 bull run. 3. According to Walter Murphy of Walter Murphy’s Insights, the second quarter of 2014 was the 10th consecutive quarter in which the S&P 500 has recorded a higher low than the previous quarter.“This 10-quarter run ties the streak that ended in the second quarter of 1946 as the second-longest such string,” says Walter Murphy.The longest streak was the 12-quarter run from Q3-1984 to Q3-1987.This sounds impressive, and it is; but the 1946 streak ended with a 3-year bear market that erased 25% of the stock market’s value and shareholders are well aware of the financial damage from the Crash of 1987. Pulling in Our Horns on This Bull With all of these record-breaking moments in this 5½-year-old bull, it must be smooth sailing going forward, right?Not necessarily.We reiterate:while we anticipate the stock market has more upside fireworks in store for investors as 2014 unfolds, this is an “extended bull market” that is in the late innings and, therefore, risks are heightened and prudence is warranted. For one, stock valuations are fully valued with a market price-to-earnings (P/E) ratio approximating 18-20x.Unfortunately, we believe that this pathetic economic recovery will not help corporate top line (revenues) growth counter the fact that corporate bottom line (net profits) margins are “as good as it gets.”Net profit margins for the S&P 500 companies, on average, are at an all-time high of 9.8%, while the 20-year average is 7.5%.Any deterioration in these metrics will surely make overall P/E multiples contract even if earnings remain stable. Secondly, and sadly, the U.S. as the “shining light on the hill” has hit the dim-switch.Domestically, the lack of a federal budget, the $17.6 trillion debt level and climbing, the costs and confusion surrounding Obamacare and the ever- 2 MESSAGE TO SHAREHOLDERS…(continued) increasing entitlement society are all long-term systemic negatives.Internationally, our foreign policy is now being mocked by despots and nations that once feared our resolute role on the world stage.The escalation in conflicts and potential war in Syria, Iraq, Ukraine and southeast Asia is real and may spawn “black swan” events that blindside global financial markets, at least in the short term. Lastly, investor sentiment has certainly joined the bullish bandwagon.While not ebullient yet, it is quite obvious that the majority are increasingly ignoring the equity risks and becoming intoxicated by the gains of the recent past.Money managers are very exposed to stocks at 90% invested; quite the contrast to their underexposed levels of 0-10% during the bear market lows in 2009.Also, Investors Intelligence continues to register high bullish opinion in the 55-60% area – levels that are generally greeted to corrections, at a minimum. We believe that the stock market has the potential to show a burst of enthusiasm in the remaining months of 2014, with the S&P 500 Index slicing through the 2000-2100 level and the Dow Jones Industrial Average breaking up through 18,000.We would expect cracks to appear as this fanfare gains momentum. Our somewhat defensive posture in The Primary Trend Fund now would become even more risk-averse as Wall Street celebrates.As long-time friend and professional student of the market, Steve Leuthold, always says:“Successful investing is a combination of making money AND keeping it.” As this year turns the page into the next, we intend to do just that for our shareholders in The Primary Trend Fund. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Short-Term Investments % Consumer, Non-Cyclical % Energy % Basic Materials % Communications % Technology % Financials % Industrials % Utilities % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Intel Corp. % Royal Dutch Shell PLC ADR, Class A % Encana Corp. % Schlumberger Ltd. % Pfizer, Inc. % Molson Coors Brewing Co., Class B % Apache Corp. % Cisco Systems, Inc. % General Electric Co. % Eli Lilly & Co. % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended June 30, 2014 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2014 to June 30, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 1/1/14 6/30/14 1/1/14-6/30/141 Actual Hypothetical (5% return before expenses) 1,000.00 1,015.20 9.84 1 Expenses are equal to the Fund’s annualized expense ratio of 1.97% for the period from January 1, 2014 through June 30, 2014, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period).The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of June 30, 2014 The Primary Trend Fund Shares Value COMMON STOCKS (75.3%) BASIC MATERIALS (8.7%) Mining (8.7%) Barrick Gold Corp. $ Kinross Gold Corp.* Newmont Mining Corp. Silver Wheaton Corp. Total Basic Materials COMMUNICATIONS (6.6%) Internet (1.2%) magicJack VocalTec Ltd.* Telecommunications (5.4%) Cisco Systems, Inc. Verizon Communications, Inc. Total Communications CONSUMER, NON-CYCLICAL (23.0%) Beverages (4.2%) Molson Coors Brewing Co., Class B Food (4.5%) Kraft Foods Group, Inc. Mondelez International, Inc. Pharmaceuticals (14.3%) Abbott Laboratories AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Consumer, Non-Cyclical ENERGY (20.1%) Oil & Gas (14.7%) Apache Corp. Encana Corp. See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2014 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (75.3%) (continued) ENERGY (20.1%) (continued) Oil & Gas (14.7%) (continued) Royal Dutch Shell PLC ADR, Class A $ Oil & Gas Services (5.4%) Key Energy Services, Inc.* Schlumberger Ltd. Total Energy FINANCIALS (5.0%) Banks (5.0%) JPMorgan Chase & Co. U.S. Bancorp Total Financials INDUSTRIALS (3.7%) Miscellaneous Manufacturing (3.7%) General Electric Co. TECHNOLOGY (6.0%) Semiconductors (6.0%) Intel Corp. UTILITIES (2.2%) Water (2.2%) Aqua America, Inc. Total Common Stocks (Cost $9,781,846) See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2014 The Primary Trend Fund (continued) Principal Amount Value SHORT-TERM INVESTMENTS (24.8%) Commercial Paper (20.9%) $ Abbey National, 0.04%, 07/01/2014(a) $ U.S. Bank, 0.14%, 8/29/2014(a) U.S. Treasury Bills (3.9%) 0.05%, 9/4/2014(a) Total Short-Term Investments (Cost $4,434,868) TOTAL INVESTMENTS (100.1%) (Cost $14,216,714) Other Liabilities less Assets (-0.1%) ) NET ASSETS (100.0%) $ * Non-income producing. (a) Each issue shows the rate of the discount at the time of purchase. ADR – American Depository Receipt PLC – Public Limited Company See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $14,216,714) Cash Receivable for Capital Shares Sold Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Payable for Capital Stock Redeemed Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Fees Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Distributions in Excess of Net Investment Income ) Accumulated Undistributed Net Realized Gain on Investments Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Year Ended June 30, 2014 The Primary Trend Fund Investment Income: Dividends* $ Interest Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Recoupment Recoupment of Advisory Fees Previously Waived (Note 3) Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ * Net of foreign tax withholding of $10,320. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Year Ended Year Ended June 30, 2014 June 30, 2013 Operations: Net Investment Income $ $ Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) From Net Realized Gains ) — Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase in Net Assets Net Assets: Beginning of Year End of Year $ $ Accumulated Undistributed Net Investment Income (Distributions in Excess of Net Investment Income) at End of Year $ ) $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the years ended June 30: The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Year $ Net Investment Income Net Realized and Unrealized Gain on Investments Total from Investment Operations Less Distributions: From Net Investment Income ) From Net Realized Gains ) — Total Distributions ) Net Increase Net Asset Value, End of Year $ Total Investment Return % Ratios and Supplemental Data Net Assets, End of Year (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Portfolio Turnover % See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS June 30, 2014 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price.Securities that are traded on the NASDAQ National Market or the NASDAQ Small-Cap Market are valued at the NASDAQ Official Closing Price.If no sale is reported, the average of the last bid and asked prices is used.Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices.Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors.Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments may be valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2014 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ $
